     Case 2:20-cv-08963-SB-RAO Document 24 Filed 12/15/20 Page 1 of 3 Page ID #:649




      Nicolette Glazer Esq. (CSBN 209713)
1     nicolette@glazerandglazer.com
      LAW OFFICES OF LARRY R GLAZER
2     79125 Corporate Center Dr #6351
      La Quinta, California 92253
3     T:310-735-3478
      F:310-388-3833
4     ATTORNEY FOR PLAINTIFFS
5

6

7

8
                           UNITED STATES DISTRICT COURT
9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
      PRESTIGE TRANSPORTATION INC, ET                 Case No.:
11
      AL.                                             2:20-cv-08963-SB-RAO
12    Plaintiffs,
                                                      Honorable Judge Blumenfeld
13
      vs.
14
      U.S. SMALL BUSINESS
15    ADMINISTRATION ET AL;                           NOTICE OF APPEAL FROM
16    Defendants                                      AN ORDER DENYING
                                                      INJUNCTIVE RELIEF (ECF
17                                                    #22)
18

19

20
            Notice is hereby given that Prestige Transportation Inc., Amerilogistics

21    Group, Inc., Superior Overnight Services Inc., and STAM Properties LLC,
22
      Plaintiffs in the above identified case, hereby appeal to the United States Court of
23
      Appeals for the Ninth Circuit from the decision entered in this matter on 2
24

25    November 2020 (ECF #22) explicitly denying Plaintiffs’ request for preliminary


               Notice of Appeal - 1
     Case 2:20-cv-08963-SB-RAO Document 24 Filed 12/15/20 Page 2 of 3 Page ID #:650




1
      injunction. Pom Wonderful LLC v. Hubbard, 775 F.3d 1118, 1122 (9th Cir.

2     2014) (concluding that district court’s denial of motion for preliminary injunction
3
      gives the court of appeals jurisdiction over the interlocutory appeal pursuant to
4
      §1292(a)(1)); Arc of California v. Douglas, 757 F.3d 975, 992 (9th Cir.
5

6     2014) (appellate jurisdiction over the district court’s denial of Arc’s motion for
7     preliminary injunctive relief.)
8
          Plaintiffs request that the Court expedite the appeal pursuant to 28 U.S.C.
9

10
      §1657.

11                              Respectfully Submitted by
12
                          _____s/ Nicolette Glazer Esq.________
13                             Nicolette Glazer Esq.
                               LAW OFFICES OF LARRY R GLAZER
14
                               1999 Avenue of the Stars #1100
15                             Century City, CA 90067
                               T: 310-407-5353
16
                               F: 310-407-5354
17                             nicolette@glazerandglazer.com
                               ATTORNEY FOR PLAINTIFFS
18

19

20

21

22

23

24

25



               Notice of Appeal - 2
     Case 2:20-cv-08963-SB-RAO Document 24 Filed 12/15/20 Page 3 of 3 Page ID #:651




1
                                CERTIFICATE OF SERVICE

2     I hereby certify that on 15 December 2020 I electronically transmitted the
      attached document to the Clerk's Office using the CM/ECF System for filing and
3
      transmittal of a Notice of Electronic Filing to the appropriate CM/ECF registrants.
4
      DATED:      15 December 2020
5

6                                     by __________/s/____________
                                        Nicolette Glazer Esq.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



               Notice of Appeal - 3
